Citation Nr: 1208691	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During a May 2009 Decision Review Officer (DRO) hearing, the Veteran testified that she had received VA treatment in San Marcos, and that her treating psychologist, Dr. Halt, had indicated to her that a current psychiatric disorder could be related to the Veteran's service.  The record reflects that the Veteran received VA psychiatric treatment in San Diego, but such records associated with the claims file are dated in March and June 2008, and there is no indication of any treatment by a Dr. Halt.  Also, there is no indication that, following the May 2009 DRO hearing, the RO attempted to obtain any such records of treatment from a Dr. Halt, or any VA records more recent than those dated in March and June 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should obtain any records of treatment from the San Marcos Vet Center, and any related VA Medical Centers (VAMCs) and other outpatient treatment facilities, dated from June 2008 to the present.

Also, in November 2009, the Veteran submitted a statement indicating that she wished to have another hearing, but did not clarify whether she wished to have another DRO hearing, or a Board hearing.  In April 2010, the RO requested that the Veteran clarify whether she wished to have a hearing, and what type of hearing she was requesting.  However, there is no indication that the Veteran responded to this request, and the Veteran has not had another DRO hearing or any Board hearing.  Therefore, on remand, the RO should again send the Veteran a letter requesting that she clarify whether she wishes to have a Board hearing and, if so, the RO should schedule the Veteran for such hearing, as appropriate.  The letter should also request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's claimed acquired psychiatric disorder, to include schizoaffective disorder, from the San Marcos Vet Center, and any related VAMCs and other outpatient treatment facilities, dated from June 2008 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran clarify whether she wishes to have a Board hearing before a Veterans Law Judge.  The letter should also request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

3.  If the Veteran requests a Board hearing, schedule the Veteran for such hearing, as appropriate.  See 38 C.F.R. § 20.704(b) (2011).

4.  If the Veteran does not request a Board hearing, after completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


